Name: Commission Regulation (EEC) No 435/83 of 23 February 1983 amending quantitative limits fixed for imports of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/ 12 Official Journal of the European Communities 25. 2 . 83 COMMISSION REGULATION (EEC) No 435/83 of 23 February 1983 amending quantitative limits fixed for imports of certain textile products originating in the People's Republic of China Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 2007/82 (2), and in particular Article 9 (2) thereof, Whereas, by Commission Regulation (EEC) No 3362/82 (3), quantitative limits agreed with China are shared between the Member States for 1983 ; Whereas Article 9 (2) of Regulation (EEC) No 3061 /79 provides that the quantitative limits laid down in Article 3 may be increased in accordance with the procedure laid down in Article 14 where it appears that additional imports are required ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits as fixed in Annex IV to Regu ­ lation (EEC) No 3061 /79 are hereby amended for 1983 as laid down in the Annex . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 February 1983 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 345, 31 . 12. 1979, p. 1 . (2) OJ No L 216, 24 . 7. 1982, p. 1 . (3) OJ No L 359, 20 . 12 . 1982, p . 22. 25 . 2 . 83 Official Journal of the European Communities No L 52/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1983 2 a) 55.09 55.09-06, 07, 08 , 09, 51 , 52, 53 , 54, 55, 56 , 57, 59 , 61 , 63, 64, 65, 66, 67, 70, 71 , 73 , 83 , 84, 85 , 87, 88 , 89 , 90,91,92,93, 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics : a) Of which other than unbleached or bleached China IRL Tonnes 150 3 a) 56.07 A 56.07-01 , 05, 07, 08 , 12, 15, 19 , 22, 25, 29 , 31 , 35, 38,40,41,43, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached China 1RL Tonnes 54 37 a) 56.07 B 56.07-50, 55 , 56, 59 , 61 , 65, 67, 69, 70 , 71 , 73, 74, 77 , 78 , 83 , 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : a) Of which other than unbleached or bleached China IRL EEC Tonnes 47 1 624